DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26-45 have been examined.

Allowable Subject Matter
Claims 26-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Forth et al. (U.S. Patent Application Publication 2002/0120521), discloses receiving input from a client describing a custom product (Abstract; paragraphs 10, 46, and 48); and providing a customization specification for the custom product to a production process (paragraphs 10, 11, 46, 48, 52, 56, 61, 65, and 79; Figures 8 and 10).  Forth does not disclose that the production process is an automated process implemented by a production facility, but Eze (U.S. Patent Application Publication 2002/0103714) teaches sending product specifications to an automated production process (Abstract; Figure 5; paragraphs 7, 39, 40, and 45-47).  Hegemier et al. (U.S. Patent Application Publication 2011/0282476) teaches producing customized parts/components of customized products (paragraphs 9, 11, 94, 95, 119-120, 125, 176, 177, 252, 293-296, 309, and 310; Figure 9).  However, neither Forth, Eze, Hegemier, nor any other prior art of record discloses an automated process at a production facility configured to determine whether to modify a stock physical item or to produce an instance of a custom physical item according to a customization specification; and 
A Terminal Disclaimer has now been filed and approved, obviating the Double Patenting rejections previously made.
The claims as amended have been considered under 35 U.S.C. 101.  The method recited is very dubiously in the field of commercial interactions, since no commerce is expressly recited; the client might pay to buy the custom product, but the method might also be performed within a corporation or other organization, with no purchase or payment involved.  Furthermore, the step of determining a customization specification is now explicitly based on the received input, the customization specification is stated to comprise a digital representation of the custom product, and the step of determining whether to modify the stock physical item or to produce an instance of a custom physical item according to the customization specification is based on the customization specification including the digital representation.  Hence, the claimed method is significantly more than an abstract idea, and patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 33-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Forth et al. (U.S. Patent Application Publication 2002/0120521), 
A Terminal Disclaimer has now been filed and approved, obviating the Double Patenting rejections previously made.
The claims as amended have been considered under 35 U.S.C. 101.  The set of operations recited is very dubiously in the field of commercial interactions, since no commerce is expressly recited; the client might pay to buy the custom product, but the method might also be performed within a corporation or other organization, with no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 41-45 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Forth et al. (U.S. Patent Application Publication 2002/0120521), discloses receiving input from a client describing a custom product (Abstract; paragraphs 10, 46, and 48); and providing a customization specification for the custom product to a production process (paragraphs 10, 11, 46, 48, 52, 56, 61, 65, and 79; Figures 8 and 10).  Forth does not disclose that the production process is an automated process implemented by a production facility, but Eze (U.S. Patent Application Publication 2002/0103714) teaches sending product specifications to an automated production process (Abstract; Figure 5; paragraphs 7, 39, 40, and 45-47).  Also, Eze 
A Terminal Disclaimer has now been filed and approved, obviating the Double Patenting rejections previously made.
The claims as amended have been considered under 35 U.S.C. 101.  The set of operations recited is very dubiously in the field of commercial interactions, since no commerce is expressly recited; the client might pay to buy the custom product, but the method might also be performed within a corporation or other organization, with no purchase or payment involved.  Furthermore, the step of determining a customization specification is now explicitly based on the received input, the customization specification is stated to comprise a digital representation of the custom product, and the step of determining whether to modify the stock physical item or to produce an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	January 11, 2021